The subject petition raised an issue of substantial evidence and thus the proceeding should have been transferred to this Court pursuant to CPLR 7804 (g) (see e.g. Matter of Verdell v Lincoln Amsterdam House, Inc., 27 AD3d 388 [2006]). Accordingly, we will “treat the substantial evidence issues de novo and decide all issues as if the proceeding had been properly transferred” (Matter of Jimenez v Popolizio, 180 AD2d 590, 591 [1992]).
The determination to discontinue petitioner’s public assistance benefits after she failed to return the required eligibility questionnaire is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). There exists no basis to disturb the credibility determinations of the Administrative Law Judge (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Concur — Andrias, J.P, Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.